     Case 1:16-cv-01356-DAD-BAM Document 79 Filed 03/08/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LAWRENCE CHRISTOPHER SMITH,                       No. 1:16-cv-01356-NONE-BAM (PC)
12                       Plaintiff,
13           v.                                         ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS REGARDING
14    CHANELO, et al.,                                  DISMISSAL WITH PREJUDICE FOR BAD
                                                        FAITH CONDUCT
15                       Defendants.
                                                        (Doc. No. 78)
16

17          Plaintiff Lawrence Christopher Smith is a state prisoner proceeding pro se and in forma

18   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983.

19          On January 12, 2021, the assigned magistrate judge issued findings and recommendations

20   recommending that plaintiff’s motion for a protective order be denied, defendants’ motion to

21   compel plaintiff’s deposition be denied as moot, and this case be dismissed with prejudice. (Doc.

22   No. 78.) The magistrate judge found that terminating sanctions were appropriate due to

23   plaintiff’s bad faith conduct in refusing to comply with his discovery obligations and needlessly

24   multiplying court proceedings by filing repetitious and voluminous filings. (Id.) Plaintiff was

25   directed to file objections within twenty-one days after being served with the findings and

26   recommendations. No objections have been filed, and the deadline to do so has expired.

27          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

28   de novo review of this case. Having carefully reviewed the entire file, the court finds the findings
                                                       1
     Case 1:16-cv-01356-DAD-BAM Document 79 Filed 03/08/21 Page 2 of 2


 1   and recommendations to be supported by the record and by proper analysis.

 2          Accordingly,

 3          1. The findings and recommendations issued on January 12, 2021, (Doc. No. 78), are

 4               adopted in full;

 5          2. Plaintiff’s motion for a protective order, (Doc. No. 71), is denied;

 6          3. Defendants’ motion to compel plaintiff’s deposition, (Doc. No. 73), is denied as moot

 7          4. This action is dismissed, with prejudice, due to plaintiff’s bad faith conduct; and

 8          5. The Clerk of the Court is directed to close this case and terminate all other pending

 9               motions and deadlines.

10   IT IS SO ORDERED.
11
        Dated:     March 8, 2021
12                                                     UNITED STATES DISTRICT JUDGE

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
